                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-41525-CN
Tessa Denise Jones                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 09, 2019
                                      Form ID: ODSC7FI                   Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2019.
db             +Tessa Denise Jones,    243 School St,    Pittsburg, CA 94565-3833
smg            +Labor Commissioner,    1515 Clay St.,    Room 801,   Oakland, CA 94612-1463
cr             +Lakeview Loan Servicing, LLC,     C/O BDFTW, LLP,   4004 Belt Line Rd Ste. 100,
                 Addison, TX 75001-4320
15006554       +CalFHA Mortgage Assistance Corp.,     Keep your Home CA Program,    PO Box 5678,
                 Riverside, CA 92517-5678
15006557       +Contra Costa County,    50 Douglas Drive, Suite 100,    Martinez, CA 94553-8500
15006558       +Direct TV,    417 Bridge St,    Danville, VA 24541-1403
15006560        Franchise Tax Board,    Bankruptcy Section, MS A-340,     Sacramento, CA 95812-2952
15006562      #+Latitude Subrogation Services,     1760 S. Telegraph Road, Suite 104,
                 Bloomfield Hills, MI 48302-0181
15006563       +Loancare Servicing Ctr,    3637 Sentara Way,    Virginia Beach, VA 23452-4262
15006565       +Mendelson Schwarz,    5805 Sepulveda Blvd, Suite 850,     Sherman Oaks, CA 91411-2571
15006566       +Nissan Motor Acceptance,     PO Box 660360,   Dallas, TX 75266-0360
15006567       +San Francisco Fire Credit Union,     12 Mint Plaza,   San Francisco, CA 94103-1888
15006568       +Spartan Recoveries LLC,    25 Orville Dr.,    Bohemia, NY 11716-2510
15006569       +Steadfast Insurance Agency, LLC,     109 York Ave,   Weatherford, TX 76086-3273
15012359        Steadfast Insurance Company,     109 York Ave, Suite 207,    Weatherford, TX 76086-3273
15006570       +United States Attorney,    Civil Division,    450 Golden Gate Avenue,
                 San Francisco, CA 94102-3661
15006571       +Uscb America,    355 S Grand Ave Ste 3200,    Los Angeles, CA 90071-1591

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QLIBRADY.COM Oct 10 2019 07:23:00       Lois I. Brady,   P.O. Box 12425,
                 Oakland, CA 94604-2425
smg             EDI: EDD.COM Oct 10 2019 07:23:00       CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 10 2019 07:23:00       CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,     P.O. Box 2952,   Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Oct 10 2019 07:23:00       State Board of Equalization,    Collection Dept.,
                 P.O. Box 942879,    Sacramento, CA 94279
15006555       +EDI: CAPITALONE.COM Oct 10 2019 07:23:00       Capital One,   Attn: General Correspondence,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
15006556       +E-mail/Text: bankruptcy@consumerportfolio.com Oct 10 2019 03:39:23        Consumer Portfolio Svc,
                 PO Box 57071,    Irvine, CA 92619-7071
15006559       +E-mail/Text: bknotice@ercbpo.com Oct 10 2019 03:39:18       Enhanced Recovery Co L,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
15006561        EDI: IRS.COM Oct 10 2019 07:23:00       Internal Revenue Service,
                 Centralized Insolvency Operations,     P.O. Box 7346,   Philadelphia, PA 19101-7346
15006564       +E-mail/Text: bankruptcy@loanme.com Oct 10 2019 03:39:52       Loanme Inc,
                 1900 S State College Blv,    Anaheim, CA 92806-0101
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2019                                            Signature: /s/Joseph Speetjens




         Case: 19-41525            Doc# 12        Filed: 10/11/19          Entered: 10/11/19 21:23:37                Page 1 of 4
District/off: 0971-4          User: admin                 Page 2 of 2                  Date Rcvd: Oct 09, 2019
                              Form ID: ODSC7FI            Total Noticed: 26

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 8, 2019 at the address(es) listed below:
              Carl Gustafson     on behalf of Debtor Tessa Denise Jones courtcrg@lincolnlaw.com,
               carl.gustafson1@gmail.com
              Edward A. Treder    on behalf of Creditor   Lakeview Loan Servicing, LLC ndcaecf@BDFGroup.com
              Lois I. Brady    loisbrady@sbcglobal.net, lbrady@ecf.axosfs.com
              Office of the U.S. Trustee/Oak    USTPRegion17.OA.ECF@usdoj.gov
                                                                                             TOTAL: 4




       Case: 19-41525       Doc# 12     Filed: 10/11/19    Entered: 10/11/19 21:23:37        Page 2 of 4
Form ODSC7FI
                                         UNITED STATES BANKRUPTCY COURT
                                       California Northern Bankruptcy Court (Oakland)


 In re:                                                       Case Number: 19−41525 CN 7
          Tessa Denise Jones                                  Chapter: 7
          aka Tessa D Jones
          aka Tessa Jones
          243 School St
          Pittsburg, CA 94565

                                Debtor(s)
          Debtor/Joint Debtor Social Security Number(s):
           xxx−xx−9777




                                     DISCHARGE OF DEBTOR AND FINAL DECREE



     It appearing that the debtor(s) is/are entitled to a discharge, IT IS ORDERED:
The debtor(s) is/are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy
Code).

       It further appears that the trustee, Lois I. Brady in the above−entitled case has filed a report of no
distribution and said Trustee has performed all other and further duties required in the administration of
said estate; accordingly, it is hereby

      ORDERED that the chapter 7 case of the above−named debtor is closed; that the Trustee is
discharged and relieved of said trust.




Dated: 10/8/19                                        By the Court:

                                                      Charles Novack
                                                      United States Bankruptcy Judge




                       SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

Doc # 11




    Case: 19-41525               Doc# 12      Filed: 10/11/19    Entered: 10/11/19 21:23:37    Page 3 of 4
ODSC7FI continued


                 EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE
      This order does not close or dismiss the case, and it does not determine how much money, if any, the trustee
will pay creditors.

Creditors cannot collect discharged debts

      This order means that no one may make any attempt to collect a discharged debt from the debtors personally.
For example, creditors cannot sue, garnish wages, assert a deficiency, or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot contact the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order can be required to pay debtors damages and attorney's
fees.

      However, a creditor with a lien may enforce a claim against the debtors' property subject to that lien unless the
lien was avoided or eliminated. For example, a creditor may have the right to foreclose a home mortgage or repossess
an automobile.
      This order does not prevent debtors from paying any debt voluntarily or from paying reaffirmed debts
according to the reaffirmation agreement. 11 U.S.C. § 524(c), (f).

Most debts are discharged

        Most debts are covered by the discharge, but not all. Generally, a discharge removes the debtors' personal
liability for debts owed before the debtors' bankruptcy case was filed.

      Also, if this case began under a different chapter of Bankruptcy Code and was later converted to chapter 7,
debts owed before the conversion are discharged.

      In a case involving community property: Special rules protect certain community property owned by the
debtor's spouse, even if that spouse did not file a bankruptcy case.

Some debts are not discharged

     Examples of debts that are not discharged are:

           ♦ debts that are domestic support obligations;

           ♦ debts for most student loans;
           ♦ debts for most taxes;

           ♦ debts that the bankruptcy court has decided or will decide are not discharged in this case;

           ♦ debts for most fines, penalties, forfeitures, or criminal restitution obligations;

           ♦ some debts which the debtors did not properly list;

           ♦ debts for certain types of loans owed to pension, profit sharing, stock bonus, or retirement plans; and
           ♦ debts for death or personal injury caused by operating a vehicle while intoxicated.

     Also, debts covered by a valid reaffirmation agreement are not discharged.

     In addition, this discharge does not stop creditors from collecting from anyone else who is also liable on the
     debt, such as an insurance company or a person who cosigned or guaranteed a loan.


      This information is only a general summary of the bankruptcy discharge; some exceptions exist. Because
the law is complicated, you should consult an attorney to determine the exact effect of the discharge in this
case.




   Case: 19-41525           Doc# 12       Filed: 10/11/19        Entered: 10/11/19 21:23:37          Page 4 of 4
